Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in Entrée Gold Inc.’s Annual Report on Form 40-F (the “40-F”) for the year ended December 31, 2008 of our Independent Registered Public Accounting Firms’ Reports dated March 24, 2009 and to the reference to us under the heading “Interests of Experts” in the Company’s Annual Information Form for the year ended December 31, 2008, dated March 26, 2009. "DAVIDSON & COMPANY LLP" Vancouver, Canada Chartered Accountants March 26, 2009 1200 - 609 Granville Street, P.O. Box 10372, Pacific Centre, Vancouver, BC, Canada, V7Y 1G6 Telephone (604) 687-0947Fax (604) 687-6172
